DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “sensor unit and the drive substrate are connected by through a connection portion, wherein the connection portion has a narrower width than a width of the drive substrate, and wherein the case comprises a groove, into which the connection portion is fit-engaged” in combination with the remaining claimed elements as set forth in claim 1.
With regards to claims 2-6 are allowable based upon their dependency thereof claim 1.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ikeno PG. Pub. No.: US 2019/0170556 A1 discloses a thermal flow sensor including an insulation board, and a flow-rate detection resistance element and a temperature compensation resistance element arranged on the insulation board. The insulation board has an element mount portion, a support portion separated from the element mount portion by interposing a slit, and a narrow-width connecting portion configured to connect the element mount portion and the support portion to each other, however is silent on sensor unit and the drive substrate are connected by through a connection portion, wherein the connection portion has a narrower width than a width of the drive substrate, and wherein the case comprises a groove, into which the connection portion is fit-engaged.
Collins PG. Pub. No.: US 2014/0248621 A1 discloses the methods and systems enable high throughput single cell PCR for medical diagnostics, and precise flow and focus of high throughput single-cells, accurately detect single cells using impedance sensing, stimulate the detected cells triggered by the impedance sensor, The spatially located electrode pairs on glass or printed circuit board (PCB) substrate is connected to electronics through a set of edge connectors and fluidic ports are connected to fluidic manifold for sheath flow and sorting fluidics with multiple inlets and multiple outlets while cells are directly delivered on the disposable chip. The electrode pairs are closed to each other to reduce electrostatic noise loop area with their tips of reduced width (1-20 microns). The distance between stimulation electrodes and recording electrodes is 10-500 microns or more depending on the flow rate and nature of the cells for stimulation. The stimulation is electrical, thermal, acoustic, optical, chemical or magnetic or their combination. The electrical signal detected from the electrodes is signal conditioned or preamplified by an array of amplifiers in bare die format or other packaged formats and amplified for multiplexed data acquisition. Preferred Method: In the method (M3), one design of serum extraction system with two spiral microfluidic channels comprises (a) inner spiral with cascaded serum extraction units from the inlet to outlet and an outer spiral to collect the extracted serum from each unit, (b) each serum extraction unit comprising sudden expansion region, decreasing width (contraction) channel and a constant narrow width channel, (c) cells at the wide width of the expanded channel are directed to flow in the direction of the spiral and serum separate out to a dead zone to flow in to outer spiral channel through a side channel originating in the opposite direction in order to avoid any cells entering the outer spiral, however is silent on sensor unit and the drive substrate are connected by through a connection portion, wherein the connection portion has a narrower width than a width of the drive substrate, and wherein the case comprises a groove, into which the connection portion is fit-engaged.
Nakano et al. PG. Pub. No.: US 2010/0170335 A1 discloses a thermal type flow sensor measures a flow rate of a fluid by means of a heat resistive element having a temperature dependency. The sensor is comprised of: plural heat resistive elements used for a flow rate measurement; and a driver circuit for controlling a current applied to these heat resistive elements to cause their heating. The driver circuit is configured to sense a resistance change of a lower-temperature side heat resistive element among the plural heat resistive elements and to control the current to be applied to the plural heat resistive elements in accordance with a sensed value of the lower-resistance's variation, however is silent on sensor unit and the drive substrate are connected by through a connection portion, wherein the connection portion has a narrower width than a width of the drive substrate, and wherein the case comprises a groove, into which the connection portion is fit-engaged.
McBain et al. PG. Pub. No.: US 2007/0258216 A1 discloses fluid conduits are provided on one or more surfaces of the fin front-plates and/or within the body of the fin front-plates. Such fluid conduits may provide a pathway by which cooling fluid (i.e. liquid or gas) flows through the conduits and thereby helps to dissipate heat from the fin-front plates, a structure for holding cards having electronic and/or micromachined components. The structure provides a chassis comprising a plurality of bays for receiving cards such that the cards are oriented parallel to one another. Each bay comprises a fin front-plate fabricated from thermally-conductive material(s). Each fin front-plate is coupled to or integrally formed with a base in a manner which permits thermal conductivity therebetween. A backplane is located in a concave region in the base. For each bay holding a card, the backplane comprises an electrical connector for electronically coupling to a corresponding electrical connector on the card. When held in their respective bays, cards are thermally coupled to the fin front-plates. The base of the chassis preferably comprises an ingress port, an egress port and a network of conduits for conducting fluid which cools and/or redistributes the heat created by the cards and their components. The network of conduits may extend from the base and into the fin front-plates, however is silent on sensor unit and the drive substrate are connected by through a connection portion, wherein the connection portion has a narrower width than a width of the drive substrate, and wherein the case comprises a groove, into which the connection portion is fit-engaged.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852